                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,
                                                  Case No. 18-00005-01-CR-W-BP
       v.

CALVIN C. WALLACE, III,

                              Defendant.


ORDER ADOPTING MAGISTRATE JUDGE’S RECOMMENDATION AND FINDING
             DEFENDANT COMPETENT TO STAND TRIAL

        On July 15, 2020, the Lajuana M. Counts, United States Magistrate Judge for this

District, issued a Report recommending that the undersigned find that Defendant is competent to

stand trial. (Doc. 42.) No party has filed objections, and the time for doing so has passed. 28

U.S.C. § 636(b)(1)(C); Local Rule 74.1(b)(2).

        The Court has reviewed the psychiatric report dated January 15, 2020, (Doc. 34), and the

transcript of the proceedings before Judge Counts, (Doc. 43.) Based on the psychiatric report

and the transcript, and the lack of an objection from either party, the Court adopts Judge

Counts’s recommendation and finds Defendant is competent to understand the nature and

consequences of the proceedings against him and to assist properly in his defense.

IT IS SO ORDERED.


                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: August _21_ 2020                              UNITED STATES DISTRICT COURT




            Case 4:18-cr-00005-BP Document 44 Filed 08/21/20 Page 1 of 1
